THIRD AMENDMENT TO THE

PERCEPTRON, INC.

First amended and restated 2004 stock incentive PLAN

 

Pursuant to the amendment provisions in Section 10.7 of the Perceptron, Inc.
First Amended and Restated 2004 Stock Incentive Plan (“Plan”) and the approval
of the Board of Directors of Perceptron, Inc. (“Company”), the Plan is hereby
amended as set forth below:

 

1. Subject to approval of the shareholders of the Company, Section 1.6 of the
Plan (Stock) shall be amended and restated in its entirety to read as follows:

 

1.6 Stock. The Corporation has reserved 2,100,000 shares of the Corporation’s
Common Stock for issuance in conjunction with all Options and other stock-based
awards to be granted under the Plan. All of the 2,100,000 shares of the
Corporation’s Common Stock so reserved may be granted as ISOs. Shares subject to
any unexercised portion of a terminated, cancelled or expired Option, Stock
Appreciation Right, Restricted Stock grant, Restricted Stock Unit, or
Performance Share Award granted hereunder may again be subjected to grants and
awards under the Plan. In the event that an Option granted under the Plan is
exercised by delivering shares of Common Stock that previously were acquired by
exercising Options granted under the Plan, such shares of previously-acquired
Common Stock so delivered to the Corporation may again be subject to grants
under the Plan. Shares of Common Stock shall not be deemed to have been granted
pursuant to the Plan (a) with respect to any portion of an Award that is settled
in cash or (b) to the extent such shares are withheld in satisfaction of tax
withholding obligations pursuant to Section 10.6. Upon payment in shares of
Common Stock pursuant to the exercise of a Stock Appreciation Right, the number
of shares available for grant under the Plan shall be reduced only by the number
of shares actually issued in such payment. All provisions in this Section 1.6
shall be adjusted, as applicable, in accordance with Article VIII.

 

2. Subject to approval of the shareholders of the Company, Section 10.7
subsection (a) of the Plan (Termination and Amendment) shall be amended and
restated in its entirety to read as follows:

 

10.7 Termination and Amendment.

 

(a) The Plan shall continue in effect until the earlier of August 27, 2023, its
termination by the Board or the date on which all of the shares of Common Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. The Board may terminate the Plan, the
granting of Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Share Awards or Deferred Stock Units under the Plan, or
purchases of Common Stock pursuant to the Director Stock Purchase Rights, at any
time.

 



 

 

 

 

THIS THIRD AMENDMENT is hereby adopted as of August 27, 2013.

 

 

  PERCEPTRON, INC.       By:      /s/ Harry T. Rittenour     Harry T. Rittenour,
President
and Chief Executive Officer BOARD OF DIRECTORS APPROVAL:  8/27/13    
SHAREHOLDER APPROVAL:  __/__/__    

 



 

